If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     FOR PUBLICATION
                                                                     February 17, 2022
                 Plaintiff-Appellant,                                9:15 a.m.

v                                                                    No. 355046
                                                                     Jackson Circuit Court
THOMAS EMERSON MEEKER,                                               LC No. 19-001610-FH

                 Defendant-Appellee.


                                           ON REMAND

Before: JANSEN, P.J., and RONAYNE KRAUSE and GADOLA, JJ.

JANSEN, P.J.

        The prosecution originally appealed by leave granted1 the trial court order granting
defendant’s motion to dismiss the charge of possession of methamphetamine, MCL
333.7403(2)(b)(i), and allowing defendant to withdraw his guilty plea. In a published opinion, this
Court affirmed the trial court order, having concluded that the record evidence established that
defendant was “incapacitated” for purposes of the Good Samaritan law, MCL 333.7403(3)(a), and
therefore, the trial court did not abuse its discretion by permitting defendant to withdraw his plea
and dismissing the possession of methamphetamine charge. People v Meeker (Meeker I), ___
Mich App ___, ___; ___ NW2d ___ (2021) (Docket No. 355046); slip op at 5, vacated and
remanded 966 NW2d 349 (2021). The prosecution applied for leave to appeal in the Michigan
Supreme Court, and in lieu of granting leave to appeal, the Supreme Court vacated our previous
opinion, and remanded to this Court for reconsideration. People v Meeker (Meeker II), ___ Mich
___, ___; 966 NW2d 349 (2021). The Supreme Court order states:

       The Court of Appeals opinion failed to address the arguments raised by the
       prosecutor on appeal. On remand, the Court of Appeals shall address and resolve,
       in addition to any other issues necessary to the resolution of this case: (1) whether


1
 People v Meeker, unpublished order of the Court of Appeals, entered November 13, 2020 (Docket
No. 355046).


                                                 -1-
       the trial court improperly applied a good faith standard when determining that the
       defendant was entitled to immunity under MCL 333.7403(3)(a); and (2) if so,
       whether a remand to the trial court is necessary to apply the correct standard and to
       determine whether the defendant was “incapacitated” under MCL 333.7403(3)(a)
       in the first instance. [Id. at ___.]

On remand from our Supreme Court, we again affirm.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

        This case arises from an incident on May 27, 2019, during which defendant was
experiencing medical issues as a result of using methamphetamine. Defendant’s mother called
911, and law enforcement and first responders arrived. Defendant bit the arm of one first responder
while he received treatment. At the time, defendant was in possession of 0.38 grams of
methamphetamine for personal use. Defendant was charged with possession of methamphetamine
and assaulting, resisting, or obstructing a police officer, MCL 750.81d(1), and pleaded guilty to
both offenses. However, before sentencing took place, defendant moved to dismiss the possession
count of the felony information under the Good Samaritan law, MCL 333.7403(3)(a). The trial
court heard oral argument, watched a body camera video from the first responders on the day of
the incident, and granted defendant’s motion, dismissing the possession count. As noted above,
this Court affirmed the trial court order, Meeker I, ___ Mich App at ___; slip op at 5, the
prosecution applied for leave to appeal in the Supreme Court, and the Supreme Court remanded to
this Court for reconsideration, Meeker II, ___ Mich at ___.

                                  II. STANDARDS OF REVIEW

         Questions of statutory interpretation are reviewed de novo on appeal. People v Rodriguez,
327 Mich App 573, 576; 935 NW2d 51 (2019). “We review for an abuse of discretion a trial
court’s ruling on a motion to withdraw a plea.” People v Blanton, 317 Mich App 107, 117; 894
NW2d 613 (2016). An abuse of discretion occurs when the trial court’s outcome falls outside the
range of reasonable and principled outcomes. Id. A trial court’s decision on a motion to dismiss
charges is also reviewed for an abuse of discretion. People v Nicholson, 297 Mich App 191, 196;
822 NW2d 284 (2012). The trial court’s findings of fact are reviewed for clear error. People v
Rydzewski, 331 Mich App 126, 137; 951 NW2d 356 (2020). A finding of fact is clearly erroneous
if, after a review of the record, this Court is left with a definite and firm conviction that a mistake
was made. People v Anthony, 327 Mich App 24, 31; 932 NW2d 202 (2019). Issues that are
unpreserved are reviewed for plain error affecting substantial rights. People v Speed, 331 Mich
App 328, 331; 952 NW2d 550 (2020).

                                          III. ANALYSIS

        Under MCL 333.7403(1), a person shall not knowingly or intentionally possess a
controlled substance or controlled substance analogue. However, under certain circumstances, if
a person overdoses on a controlled substance, he or she may not be in violation of the statute under
the Good Samaritan law, MCL 333.7403(3). People v Morrison, 328 Mich App 647, 650; 939
NW2d 728 (2019). The Good Samaritan law provides:

               (3) The following individuals are not in violation of this section:


                                                 -2-
               (a) An individual who seeks medical assistance for himself or herself or
       who requires medical assistance and is presented for assistance by another
       individual if he or she is incapacitated because of a drug overdose or other
       perceived medical emergency arising from the use of a controlled substance or a
       controlled substance analogue that he or she possesses or possessed in an amount
       sufficient only for personal use and the evidence of his or her violation of this
       section is obtained as a result of the individual’s seeking or being presented for
       medical assistance.

               (b) An individual who in good faith attempts to procure medical assistance
       for another individual or who accompanies another individual who requires medical
       assistance for a drug overdose or other perceived medical emergency arising from
       the use of a controlled substance or a controlled substance analogue that he or she
       possesses or possessed in an amount sufficient only for personal use and the
       evidence of his or her violation of this section is obtained as a result of the
       individual’s attempting to procure medical assistance for another individual or as a
       result of the individual’s accompanying another individual who requires medical
       assistance to a health facility or agency. [MCL 333.7403(3).]

       As provided in Morrison, 328 Mich App at 651:

               When interpreting a statute, a court’s goal is to give effect to the
       Legislature’s intent by first looking to the plain language of the statute. If the
       statutory language is unambiguous, the court must apply the language as written,
       and further analysis is neither required nor permitted. A court must presume that
       each word has some meaning and should avoid constructions that render a part of
       the statute surplusage or nugatory. A court may not look to the statute’s purpose
       or its public-policy objectives unless the statutory language is ambiguous or
       unclear. When a court looks to public policy without first analyzing the plain
       language, the court runs counter to the rule of statutory construction directing us to
       discern legislative intent from plain statutory language. [Quotation marks and
       citations omitted.]

        Under the unambiguous language of the statute, it is clear that subsection (3)(a) applies to
the individual who overdosed on a controlled substance, and subsection (3)(b) applies to a separate
individual who seeks medical attention for the individual who overdosed. MCL 333.7403(3).
Subsection (3)(a) applies to defendant; however, on reconsideration from the Supreme Court we
are directed to consider whether the trial court improperly applied a good faith standard as provided
under subsection (3)(b) when it determined that defendant was entitled to immunity under
subsection (3)(a). Meeker II, ___ Mich at ___.

       At the September 1, 2020 hearing on defendant’s motion to withdraw and dismiss his guilty
plea for possession of a controlled substance, the parties debated whether defendant was
“incapacitated” for purposes of MCL 333.7403(3)(a)—the prosecution arguing he was not
incapacitated; defendant arguing that he was. The trial court asked the prosecution:




                                                -3-
               But, from whose point of view do you look at it? Do you look at it from the
       individual, do they perceive themself [sic] as incapacitated or the person who[] is
       making the phone call based on their observations? And, looking around the room
       I think we’ve all been to a party or two where you know somebody has had way
       too much to drink, they can’t function and yet they think they’re just fine and yet
       you’re taking their keys and you would not let him go.

                                              * * *

              Because if your perception [is] they are on the verge—they’re not
       functioning properly, they’re not thinking properly, they’re—they’ve got
       impairment in their cognitive functioning deciding that they are fine to go ahead
       and drive. So, when I’m looking at this I’m thinking from [defendant’s mother’s]
       perspective when she makes the call.

The trial court asked, “am I deciding it from objective evidence after [first responders are] called
and they’re there to evaluate him or am I basing it on the individual who is calling,” noting that
defendant’s mother had seen defendant under the influence many times, but found this incident to
be unusual enough to call for help.

       In providing its decision from the bench, the trial court then stated:

               In making a decision on this matter I’m looking at Black’s Law Dictionary,
       which gives the definition of incapacity, “Any person who is in [sic] impaired by
       reason or mental illness, mental deficiency, physical illness, or disability, advanced
       age, chronic use of drugs, chronic intoxication, to the extent he lacks sufficient
       understanding or capacity to make or communicate responsible decisions
       concerning his person who is deemed incapacitated.” Now, as pointed out by [the]
       prosecution[,] the statute in [the prosecutors’] opinion is that the person has to
       actually be incapacitated. The problem is that that requires the person making a
       call to have accurately analyzed what they are observing that they are believing
       isn’t causing the person[’s] life to be in danger, because of some type of incapacity.
       Here we had the mother calling who by her statements just in the video has seen
       him high multiple times and when the officers first get there he’s somewhat in a not
       a comatose state but a not very responsive [state] just starring [sic] off in space.
       She indicates he’s been sitting like that all day. In her mind even having seen him
       or I shouldn’t say in her mind, based on what she articulated that she has seen him
       because she was telling [defendant] you got some bad stuff, you’re going to kill
       yourself if you keep using like you’ve been using. There were some other
       comments that she made. I think from her perspective when she makes that call
       she does so in good faith thinking that he needs help right away and this [is] a
       mother who has seen her son stoned many times and even tells him you’re going to
       end up dead if you don’t quit using the s***. Therefore, I’m going to allow you to
       withdraw his plea.

       The trial court was clearly uncertain as to how it should determine whether defendant was
“incapacitated.” The court told the prosecution that it would “love” for the issue to be taken up on


                                                -4-
appeal, and wanted “more definition on that incapacity portion.” Thus, it does appear that the trial
court misapplied the statute when it considered whether defendant’s mother called for emergency
services “in good faith” in determining whether defendant was “incapacitated” for purposes of
subsection (3)(a) of the Good Samaritan law. “[W]hen the Legislature includes language in one
part of a statute that it omits in another, it is assumed that the omission was intentional.” People
v Lewis, 503 Mich 162, 165-166; 926 NW2d 796 (2018). Under the clear language of the statute
in subsection (3)(a), the test for immunity is whether the individual was “incapacitated because of
a drug overdose,” MCL 333.7403(3)(a). Although the term “incapacitated” is not defined in the
statute, nor by any caselaw, the clear and unambiguous language does not include the “good faith”
perspective of the person seeking help as a determining factor.

       This leads us to the second issue the Supreme Court asks us to reconsider—whether a
remand is necessary for the trial court to apply the correct standard and determine whether
defendant was “incapacitated” under MCL 333.7403(3)(a) in the first instance. Meeker II, ___
Mich at ___.

          The prosecution argues that because the trial court never decided the issue of
incapacitation, it was not properly before this Court. We disagree. An issue is preserved for appeal
if it is addressed to the trial court, irrespective of whether the issue is addressed by the trial court.
See Peterman v Dep’t of Natural Resources, 446 Mich 177, 183; 521 NW2d 499 (1994); Klooster
v Charlevoix, 488 Mich 289, 310; 795 NW2d 578 (2011). In any event, even if the issue had not
been preserved, that does not preclude the Court from considering it on appeal. People v Zitka,
325 Mich App 38, 48; 922 NW2d 696 (2018).

       In this case, the parties fully briefed the issue below and, as noted, the prosecution argued
on appeal that defendant was not incapacitated. As evidenced by this argument, this is not a case
in which the record before the trial court was insufficient for it to make a determination regarding
incapacitation. See Morrison, 328 Mich App at 654-655 (remanding to the trial court where it
incorrectly applied the statute and there was insufficient record evidence to determine whether the
defendant possessed an amount of drugs “sufficient only for personal use” under MCL
333.7403(3)(a)). There was sufficient evidence in the record to decide the question, and this Court
was not precluded from doing so. Thus, it is not necessary to remand to the trial court for it to
determine in the first instance whether defendant was incapacitated.

        Additionally, “[t]his Court will affirm a lower court’s ruling when the court reaches the
right result, albeit for the wrong reason.” People v Lyon, 227 Mich App 599, 612-613; 577 NW2d
124 (1998). Although the trial court did not specifically state that it found defendant to be
incapacitated, it stated that “the charge is dismissed based on the Good Samaritan statute.” Only
subsection (3)(a) of the Good Samaritan law applies to defendant. However, as noted above, there
is no caselaw, published or unpublished, construing the term “incapacitated” for purposes of the
Good Samaritan law. As such, the Court may consult dictionary definitions. People v Wood, 506
Mich 114, 122; 954 NW2d 494 (2020). “Incapacitated person” is defined by Black’s Law
Dictionary (11th ed) as “[s]omeone who is impaired by an intoxicant, by mental illness or
deficiency, or by physical illness or disability to the extent that personal decision-making is
impossible.” “Incapacity” is defined as a “[l]ack of physical or mental capabilities,” Black’s Law
Dictionary (11th ed), and “the quality or state of being incapable,” a “lack of physical or



                                                  -5-
intellectual power or of natural or legal qualifications,” Merriam-Webster’s Collegiate Dictionary
(11th ed).

        The trial court also relied on Black’s Law Dictionary for the definition of “incapacity,” and
noted that in the body camera video, defendant was not in a “comatose state but a not very
responsive [state] just starring [sic] off in space.” The record evidence firmly establishes that
defendant was impaired by an intoxicant and rendered unfit for normal functioning. The body
camera video footage shows that he was conscious and minimally responsive, providing the first
responders with his middle name and birth date, and confirming that 10 dimes made one dollar.
He could follow simple commands, and presented his finger for the first responders to take his
pulse and blood-oxygen level and his arm for his blood pressure. Defendant was not completely
incapacitated in that he was not unconscious; however, the plain language of the statute does not
require the individual to be unconscious.

        Rather, defendant was incapacitated within the plain meaning of the term and for purposes
of subsection (3)(a). His body language was consistent with someone under the influence of a
controlled substance. He was unfocused and stared into space, with wide eyes, his gaze often
wandering. He acted as though he saw things unseen by the other people on the porch. He talked
to himself, and repeatedly said, “I found it,” for no reason. Defendant called 911 while two police
officers were standing over him. His mother reported that he had been sitting and staring all day.
Defendant and his mother indicated that defendant used “bad meth” or other substances, and
everyone except defendant thought that he needed to go to the hospital. When defendant’s mother
produced drugs to the first responders, defendant panicked and lunged for the drugs. He then got
into a physical altercation with the first responders, biting one, until he was restrained and
handcuffed. After he is put in a patrol car, he is heard on the video ranting and yelling to himself.

       Thus, a remand is not necessary, defendant was “incapacitated” for purposes of the Good
Samaritan statute, and the trial court properly permitted defendant to withdraw his plea and
dismissed the possession of methamphetamine charge.

       Affirmed.

                                                              /s/ Kathleen Jansen
                                                              /s/ Amy Ronayne Krause
                                                              /s/ Michael F. Gadola




                                                -6-